UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 12)* UNIVERSAL INSURANCE HOLDINGS, INC. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) 91359V107 (CUSIP Number) Bradley I. Meier c/o Universal Insurance Holdings, Inc. Attention:Janet Conde 1110 W. Commercial Blvd. Fort Lauderdale, Florida33309 Tel:(954)958-1200 Fax:(954) 958-1202 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 2, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 91359V107 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Bradley I. Meier 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b) o Inapplicable 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 8.Shared Voting Power None 9.Sole Dispositive Power 10.Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 8.8% Type of Reporting Person (See Instructions) IN 2 SCHEDULE13D/A RELATING TO THE COMMON STOCK OF UNIVERSAL INSURANCE HOLDINGS, INC. INTRODUCTION This Amendment No.12 to Schedule13D is being filed by Bradley I. Meier. Mr.Meier filed an original Schedule13D with the Securities and Exchange Commission (the “Commission”) dated February10, 2005 (the “Original 13D”).The Original 13D was amended by Amendment No.1 to Schedule13D filed with the Commission dated May5, 2005; Amendment No.2 to Schedule13D filed with the Commission dated August24, 2007; Amendment No.3 to Schedule13D filed with the Commission dated December20, 2007; Amendment No.4 to Schedule13D filed with the Commission dated April18, 2008; Amendment No.5 to Schedule13D filed with the Commission dated May20, 2009; Amendment No.6 to Schedule13D filed with the Commission dated May27, 2010; Amendment No.7 to Schedule13D filed with the Commission dated June22, 2012; Amendment No.8 to Schedule13D filed with the Commission dated April1, 2013; Amendment No.9 to Schedule13D filed with the Commission dated May23, 2013; Amendment No. 10 to Schedule 13D filed with the Commission dated August1, 2013; and Amendment No.11 to Schedule13D filed with the Commission dated December11, 2013.Capitalized terms used herein but not defined herein have the respective meanings ascribed to such terms in the Original Schedule13D, as amended by Amendment Nos. 1-11. ITEM 1. SECURITY AND ISSUER. Unchanged. ITEM 2. IDENTITY AND BACKGROUND. Unchanged. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. Item 3 of the Schedule13D is hereby amended to include the following information: Amendment No.12 relates to Bradley I. Meier’s disposition of 675,000 shares (the “Shares”) of Common Stock of Universal Insurance Holdings, Inc. (the “Company”) pursuant to a repurchase agreement (the “Repurchase Agreement”) entered into as of January2, 2014 between Mr.Meier and the Company. ITEM 4. PURPOSE OF THE TRANSACTION. Item 4 of the Schedule13D is hereby amended to include the following information: Mr.Meier disposed of the Shares as part of his personal long-term investment strategy for asset diversification and liquidity. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. Item 5 of the Schedule13D is hereby amended in its entirety as follows: Following the sale of the Shares described in Item 3 above, Mr.Meier beneficially owns an aggregate of 3,133,873 shares of Common Stock (which includes options to purchase 450,000 shares of Common Stock exercisable within 60 days hereof and 50,000 shares of Common Stock issuable upon conversion of Series M Preferred Stock), which represents beneficial ownership of approximately 8.8% of the outstanding shares of Common Stock. This percentage is based on 35,111,172 shares of Common Stock outstanding as of October31, 2013. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. Item 6 of the Schedule13D is hereby amended to include the following information: On January2, 2014, the Company entered into the Repurchase Agreement with Mr. Meier pursuant to which the Company purchased 675,000 shares of the Company’s Common Stock from Mr.Meier for an aggregate cash consideration of $7,496,280. 3 ITEM 7. MATERIAL TO BE FILED AS EXHIBITS. Item 7 of the Schedule13D is hereby amended to add the following exhibits: The Repurchase Agreement attached as Exhibit 10.1 to the Company’s Form 8-K filed with the Commission on January6, 2014 is incorporated by reference herein. 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATED: January 6, 2014 By: /s/Bradley I. Meier Name: Bradley I. Meier 5
